DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-9, 12-15, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s instant invention is a display driving method, comprising: controlling a source driver to output a data signal, wherein the data signal comprises a plurality of first active pulse signals and a timing difference between a starting point of the first active pulse signal in a Nth row and a starting point of a gate drive signal corresponding to a sub- pixel unit in the Nth row is smaller than a timing difference between a starting point of the first active pulse signal in a (N+M)th row and a starting point of a gate drive signal corresponding to a sub-pixel unit in the (N+M)th row; wherein the first active pulse signal in the Nth row is used for driving the sub-pixel unit in the Nth row, and the first active pulse signal in the (N+M)th row is used for driving the sub-pixel unit in the (N+M)th row; and wherein the sub-pixel unit in the Nth row is closer to the source driver than the sub- pixel unit in the (N+M)th row, and N and M are positive integers greater than or equal to 1, wherein controlling the source driver to output the data signal further comprises: outputting a data output control signal to the source driver by using a timing controller; and controlling the source driver to output the data signal based on the data output control signal, wherein the data output control signal comprises a plurality of second active pulse signals, and each of the first active pulse signals corresponds to one of the second active pulse signals: or outputting a control signal to the source driver by using a timing controller; controlling the source driver to generate a data output control signal according to the control signal; and controlling the source driver to output the data signal based on the data output control signal, wherein the data output control signal comprises a plurality of second active pulse signals, and each of the first active pulse signals corresponds to one of the second active pulse signals.  The closest prior art Kok (US 2017/0221443) discloses a display driving method, comprising: controlling a source driver to output a data signal, wherein the data signal comprises a plurality of first active pulse signals and a timing difference between a starting point of the first active pulse signal in a Nth row and a starting point of a gate drive signal corresponding to a sub- pixel unit in the Nth row is smaller than a timing difference between a starting point of the first active pulse signal in a (N+M)th row and a starting point of a gate drive signal corresponding to a sub-pixel unit in the (N+M)th row; wherein the first active pulse signal in the Nth row is used for driving the sub-pixel unit in the Nth row, and the first active pulse signal in the (N+M)th row is used for driving the sub-pixel unit in the (N+M)th row; and wherein the sub-pixel unit in the Nth row is closer to the source driver than the sub- pixel unit in the (N+M)th row, and N and M are positive integers greater than or equal to 1.  However, none of the cited prior art teach or suggest the limitations of wherein controlling the source driver to output the data signal further comprises: outputting a data output control signal to the source driver by using a timing controller; and controlling the source driver to output the data signal based on the data output control signal, wherein the data output control signal comprises a plurality of second active pulse signals, and each of the first active pulse signals corresponds to one of the second active pulse signals: or outputting a control signal to the source driver by using a timing controller; controlling the source driver to generate a data output control signal according to the control signal; and controlling the source driver to output the data signal based on the data output control signal, wherein the data output control signal comprises a plurality of second active pulse signals, and each of the first active pulse signals corresponds to one of the second active pulse signals.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628